I N     T H E      C O U R T            O F         A P P E A L S              O F        T E N N E S S E E

                                                                  E A S T E R N                  S E C T I O N                               FILED
                                                                                                                                             January 14, 1998

                                                                                                                                             Cecil Crowson, Jr.
                                                                                                                                             Appellate C ourt Clerk
I N     R E : T H E         E S T A T E      O F      P A U L                                )         L O U D O N C O U N T Y
F .     O ' N E A L                                                                          )         0 3 A 0 1 - 9 7 0 6 - C H - 0 0 2 1 4
                                                                                             )
                                                                                             )
H A Y W O O D       C L E M E N T                                                            )
                                                                                             )         H O N . F R A N K               V .     W I L L I A M S ,         I I I ,
            A p p e l l a n t                                                                )         C H A N C E L L O R
                                                                                             )
                                                                                             )
                                                                                             )
                                                                                             )         A F F I R M E D             A N D     R E M A N D E D




W I L L I A M       T .     A I L O R      O F      K N O X V I L L E                 F O R          A P P E L L A N T

L E E     E .     L E D B E T T E R        O F      L E N O I R         C I T Y              F O R         E S T A T E           O F   P A U L     F .       O ' N E A L




                                                                  O     P         I      N       I     O     N




                                                                                                                                           G o d d a r d ,         P . J .




                          T h e   o r i g i n         o f     t h i s             a p p e a l              w a s         a     c l a i m     f i l e d       b y     t h e

A p p e l l a n t ,         H a y w o o d        C l e m e n t ,             i n         t h e         P r o b a t e             D i v i s i o n       o f     t h e

G e n e r a l       S e s s i o n s        C o u r t        f o r       L o u d o n                  C o u n t y             a g a i n s t     t h e     E s t a t e         o f

P a u l     F .     O ' N e a l      i n     t h e      a m o u n t               o f        $ 2 5 0 0 ,            t o        w h i c h     h e   c o n t e n d s           h e   i s

e n t i t l e d       a s     a   r e s u l t         o f     a       " c o n s t r u c t i v e                          t r u s t     e s t a b l i s h e d           b y     t h e

d e c e a s e d . "
                                     T h e        J u d g e             o f          t h e          G e n e r a l                    S e s s i o n s                           C o u r t               s u s t a i n e d                t h e

E x e c u t o r ' s                        e x c e p t i o n                  t o       t h e           c l a i m            a n d                  M r .               C l e m e n t                  a p p e a l e d                t h i s

d e c i s i o n                   t o        t h e        C h a n c e r y                 C o u r t ,              w h i c h                        s u s t a i n e d                          t h e         E x e c u t o r ' s

m o t i o n             t o          d i s m i s s               t h e          a p p e a l .                    M r .               C l e m e n t                           t h e n           a p p e a l e d                 t o      t h i s

C o u r t ,             c o n t e n d i n g                      t h a t             t h e          G e n e r a l                    S e s s i o n s                           C o u r t               d i d       n o t         i n        f a c t

h a v e     j u r i s d i c t i o n .



                                     H e       b a s e s              t h i s           a s s e r t i o n                    o n               t w o              g r o u n d s .                        F i r s t ,             h e
                                                                                                                             1
a r g u e s             t h a t              T . C . A .              1 6 - 1 5 - 5 0 1 ( d ) ( 1 )                                    e s t a b l i s h e s                                   t h e

j u r i s d i c t i o n a l                            l i m i t s              f o r             G e n e r a l              S e s s i o n s                                 C o u r t s - - e x c e p t                         i n

c e r t a i n                c a s e s            n o t          p e r t i n e n t                      h e r e - - t o                        c o n t r o v e r s i e s                                 n o t           e x c e e d i n g
                             2
$ 1 0 , 0 0 0 .                         S e c o n d l y ,                 h e          a r g u e s             t h a t                 p u r s u a n t                           t o           T . C . A .              1 6 - 1 6 - 2 0 1 ,

p r o b a t e                j u r i s d i c t i o n                          l i e s             i n     t h e         C h a n c e r y                                 C o u r t .



                                     A s       t o        t h e         f i r s t                 c o n t e n t i o n ,                             t h e               s t a t u t e                  a s       t o         G e n e r a l

S e s s i o n s                   C o u r t            j u r i s d i c t i o n                          i s      s i l e n t                        a s           t o          a n y           l i m i t a t i o n                    o n

p r o b a t e                j u r i s d i c t i o n ,                          a n d             f o r       t h a t                r e a s o n                        w e       c o n c l u d e                  t h e         G e n e r a l

S e s s i o n s                   C o u r t            h a s          p l e n a r y                 j u r i s d i c t i o n                                   i n            s u c h           m a t t e r s .




            1

                                     ( d    ) ( 1 ) T      h e        j u r    i s d    i c   t    i o n o     f c o             u   r t   s        o     f       g e    n    e r a    l s      e s s    i o n   s , w h e r e
            t   h   e    y         h a v    e b e e n        c    r   e a t    e d ,      s   h    a l l e     x t e n           d     t   o        t     h   e     s    u    m o      f t      e n      t h o   u s a n d
            d   o   l    l       a r s      ( $ 1 0 , 0    0 0    )     i n      a l    l     c    i v i l     c a s e           s   ,     b    o   t     h       l a    w      a n    d e      q u i    t y ;
            p   r   o    v       i d e d    , t h a t        t    h   i s      s e c    t i   o    n s h a     l l n             o   t     a    p   p     l   y     t    o      c a    s e s      o f      f o   r c i b l e
            e   n   t    r       y a n      d d e t a      i n    e   r ,      w h e    r e   i    n t h e       c o u           r   t     s    h   a     l   l     h    a    v e      u n l    i m i    t e d
            o   r   i    g       i n a l      j u r i s    d i    c   t i o    n ;      a n   d      p r o v   i d e d               f u   r    t   h     e   r   ,      t    h a t      t h    i s      s e c   t i o n
            s   h   a    l       l n o      t a p p l      y      t   o a      c t i    o n   s      t o r     e c o v           e   r     p    e   r     s   o   n a    l      p r    o p e    r t y      w h   e r e i n
            t   h   e            c o u r    t s h a l      l      h   a v e      u n    l i   m    i t e d     o r i g           i   n a   l        j     u   r   i s    d    i c t    i o n    , a      n d
            j   u   r    i       s d i c    t i o n t      o      a   w a r    d a      n     a    l t e r n   a t i v           e     m   o    n   e     y       j u    d    g m e    n t      n o t      t o     e x c e e d
            t   w   e    n       t y - f    i v e t h      o u    s   a n d      d o    l l   a    r s ( $     2 5 , 0           0   0 )   ;        a     n   d     g    e    n e r    a l      s e s    s i o   n s
            j   u   d    g       e s s      h a l l h      a v    e     j u    r i s    d i   c    t i o n     t o i             s   s u   e        r     e   s   t r    a    i n i    n g      o r d    e r s     a n d t o
            e   n   f    o       r c e      t h e p e      n a    l   t y      p r o    v i   s    i o n s     f o r             v   i o   l    a   t     i   o   n      o    f s      u c h      r e    s t r   a i n i n g
            o   r   d    e       r s .

            2
                            T h i s                  l i m i t        h a s         b e e n        r a i s e d         t o           $ 1 5 , 0 0 0                  b y         C h a p t e r            4 7 2         o f    t h e     P u b l i c
A c t s   o f       1 9 9 7 .

                                                                                                                   2
                              A s        t o        t h e           s e c o n d                  p o i n t ,                  T . C . A .                       1 6 - 1 6 - 2 0 1 ,                     a s     p e r t i n e n t

t o     t h i s         a p p e a l ,               p r o v i d e s                        t h e           f o l l o w i n g :



                              1 6 - 1        6    - 2 0    1    .              P r      o b a        t e       j u    r    i s    d    i c      t    i    no         a     n d
            a   d   m   i n    i s t r        a    t i o    n        o    f        e     s t a   t     e s        i    n      c    h    a n      c    e    yr         c     o u r   t   .   - -
            (   a   )     I   n    a l       l       c o   u    n   t    i    e s          w h   e     r e       n    o    t      o    t h      e    r    w
                                                                                                                                                         i s        e         s p   e   c   i f i c a l         l y
            p   r   o   v i   d e d          b    y p      u    b   l    i    c ,          p r   i     v a t     e    ,      s    p    e c      i    a    l  o      r         l o   c   a   l a c t s           , a l l
            j   u   r   i s   d i c t        i    o n      r    e   l    a    t i      n g       t     o   t     h    e      p    r    o b      a    t    e  o      f         w i   l   l   s a n d             t h e
            a   d   m   i n   i s t r        a    t i o    n        o    f       e     s t a     t     e s       o    f      e    v    e r      y         n
                                                                                                                                                         a t        u     r e ,         i   n c l u d i         n g
            t   h   e     e   s t a t        e    s o      f        d    e    c e      d e n     t     s   a     n    d      o    f      w      a    r s  d         u     n d e     r
            g   u   a   r d   i a n s        h    i p s      o      r         c o      n s e     r     v a t     o    r    s h    i    p s           a d  n         r     e l a     t e     d       m   a t   t e   r   s
            h   e   r   e t   o f o r        e       v e   s t      e    d       i     n t       h     e   c     o    u    n t    y      c      o    u t ,r               t h e       c     o   u   n   t y     j   u   d g e
            o   r       c o   u n t y             c h a    i r      ,         i s          h e   r     e b y          v    e s    t    e d           i    n  t      h     e c       h a     n   c   e   r y     c   o   u r t
            o   f       t h   e    r e       s    p e c    t i      v    e       c     o u n     t     i e s      .          T    h    e        c    h n ca         e     r y       c o     u   r   t     i   n     s   u c h
            c   o   u   n t   i e s          s    h a l    l        h    a    v e          e x   c     l u s      i   v    e      j    u r      i    s i cd         t     i o n       o     v   e   r     t   h e
            p   r   o   b a   t e o          f       w i   l l      s         a n      d t       h     e   a      d   m    i n    i    s t      r    a i ot         n         o f     e     s   t   a   t e   s     o f
            e   v   e   r y     n a t        u    r e ,      i      n    c    l u      d i n     g       t h      e        e s    t    a t      e    s o f                d e c     e d     e   n   t   s     a n   d o f
            w   a   r   d s     u n d        e    r g      u a      r    d    i a      n s h     i     p s        o   r      c    o    n s      e    r v a t        o     r s h     i p     s   ,       a n   d     a l l
            m   a   t   t e   r s r          e    l a t    i n      g         t h      e r e     t     o ,        h   e    r e    t    o f      o    r e v          e     s t e     d       i   n       t h   e
            c   o   u   n t   y c o          u    r t .



                              T h e          E x e c u t o r                       r e s p o n d s                    b y         c a l l i n g                     o u r           a t t e n t i o n                   t o

C h a p t e r           8 6        o f       t h e         P r i v a t e                     A c t s              o f         1 9 8 1 ,                   w h i c h             p r o v i d e s                 i n       p a r t

t h e     f o l l o w i n g :



            S   E   C T I O N            1   .        T h       e        J u       d   g   e     o     f   t      h   e G e n               e   r a l             S e s s       i   o   n s         C o   u r   t o f
            L   o   u d o n C            o   u    n t y         i s        h       e   r   e b   y       v e      s   t e d w               i   t h             j u r i s       d   i   c t i       o n     o   v e r
            t   h   e p r o b            a   t    e o f           w      i l       l   s     a   n     d t        h   e a d m               i   n i s           t r a t i       o   n     o f         e   s t   a t e s ,
            a   n   d a l l              m   a    t t e r       s        r e       l   a   t i   n     g t        h   e r e t o             ,     p r           e v i o u       s   l   y v         e s   t e   d i n
            t   h   e C o u n            t   y      C o u       r t      ,         t   h   e     C     o u n      t   y J u d               g   e o             r C o u         n   t   y C         h a   i r   m a n ,
            o   r     t h e C            h   a    n c e r       y        C o       u   r   t .



                              M r .          C l e m e n t                    c o r r e c t l y                       p o i n t s                    o u t          t h a t             t h e           P r i v a t e           A c t

p l a c e s         j u r i s d i c t i o n                         w i t h                t h e           J u d g e              o f           t h e             G e n e r a l                 S e s s i o n s               C o u r t

a n d     n o t         w i t h          t h e         G e n e r a l                       S e s s i o n s                    C o u r t .



                              W e        c o n c l u d e ,                         u p o n             r e v i e w i n g                        t h e             r e c o r d               a n d         t h e

l e g i s l a t i v e                a c t s           i n          q u e s t i o n ,                        t h a t              t h e              n a m i n g                o f         t h e         J u d g e           w a s     a

                                                                                                                      3
d r a f t i n g         e r r o r       a n d     t h a t       i t     w a s     c l e a r l y         t h e      l e g i s l a t i v e          i n t e n t ,         a s
                                                                                                3
e v i d e n c e d         b y     t h e     c a p t i o n         o f     t h e     A c t ,          t h a t      t h e      G e n e r a l        S e s s i o n s

C o u r t       w a s     t h e     e n t i t y         t o     b e     v e s t e d       w i t h       j u r i s d i c t i o n .             T h i s

c o n c l u s i o n         s e e m s       i n e s c a p a b l e ,             g i v e n       t h e     f a c t         t h a t     j u r i s d i c t i o n           i s

v e s t e d       i n     c o u r t s ,         n o t     j u d g e s .



                          F i n a l l y ,         w h i l e       r e c o g n i z i n g             t h a t      s u b j e c t - m a t t e r

j u r i s d i c t i o n           m a y     n o t       b e     c o n f e r r e d         b y       c o n s e n t ,         w e     n o t e   i n      p a s s i n g

t h a t     M r .       C l e m e n t       f i l e d         h i s     c l a i m       i n     t h e     G e n e r a l           S e s s i o n s      C o u r t

r a t h e r       t h a n       s e e k i n g       t o       h a v e     h i m s e l f         a p p o i n t e d           A d m i n i s t r a t o r          w i t h

t h e     w i l l       a n n e x e d       i n     t h e       C h a n c e r y         C o u r t       a s      h e ,      b e i n g     a   C l a i m a n t ,

w a s     e n t i t l e d         t o     d o .



                          F o r     t h e       f o r e g o i n g         r e a s o n s         t h e     j u d g m e n t           o f   t h e     C h a n c e r y

C o u r t       i s     a f f i r m e d         a n d     t h e       c a u s e     r e m a n d e d            f o r      s u c h     f u r t h e r

p r o c e e d i n g s ,           i f     a n y ,       a s     m a y     b e     n e c e s s a r y            a n d      c o l l e c t i o n       o f    c o s t s

b e l o w .           C o s t s     o f     a p p e a l         a r e     a d j u d g e d           a g a i n s t         M r .     C l e m e n t      a n d     h i s

s u r e t y .



                                                                                _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                H o u s t o n M . G o d d a r d , P . J .




            3
                        A N A C T t o v e s t j u r i s d i c t i o n o f p r o b a t e m a t t e r s a n d t h e
a d m i n i s t r a t i o n o f e s t a t e s i n t h e G e n e r a l S e s s i o n s C o u r t o f L o u d o n C o u n t y                                     a n d
t o a m e n d C h a p t e r 5 7 o f t h e P r i v a t e A c t s o f 1 9 5 9 , a s a m e n d e d .

                                                                                    4
C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
D o n T . M c M u r r a y , J .




                                                                  5